rebels j sage o rr y ie ue uae en department of the treasuef’ internal swe service washington d c lo cae revers tax_exempt_and_government_entities_division uniform issue list aug se t er ra tz xkkkkkkkkkkkk xxxxxxxxxxkxx xkxxkxkxkxkxkxkkxkkx xxxxxkxkxxkxkxkkx legend taxpayer a xxxxxxxxxxxxxx taxpayer bo xxxxxxxxxxxxxkx amount c xxxxxxxxxxxxxkx date xxxkxkkxxkxkxkxkkx date xxxxxxxxxxxxkkx date xxxxxxxxxxkkxxx date xxxxxxkxxxkkkx ira x xxxxxxxxxxxxxxk xxxxxxxxkxkxkkxk xxxkxxkxkxkxkxkxkxkkxk dear xxxxxxxxxxxxxx this is in response to your request dated date submitted on behalf of the estate of taxpayer a by your authorized representative in which you as the personal representative of the estate of taxpayer a request a waiver of the 60-day rollover requirement contained in sec_408 of the internal_revenue_code the code’ the following facts and representations have been submitted under penalty of perjury in support of the ruling requested xxkxxkkxkaxakakkk i o n taxpayer a age was the owner of ira x a savings_incentive_match_plan for employees simple_ira taxpayer a received a distribution totaling amount c from ira x taxpayer a died on date taxpayer b asserts that the failure to accomplish a rollover of amount c within the 60-day period prescribed by sec_408 of the code was due to taxpayer a’s death taxpayer b represents that pursuant to the termination of ira x on date taxpayer a received three checks from ira x totaling amount c taxpayer a intended to roll over amount c into a new traditional_ira account with a different custodian but died on date before he was able to complete the rollover on date taxpayer b discovered the uncashed checks on taxpayer a’s desk and attempted to establish an ira prior to date the expiration of the 60-day rollover period but no financial_institution would accept them taxpayer b has submitted a certified copy of the will naming taxpayer b as personal representative of taxpayer a’s estate because taxpayer a was unable to complete the rollover due to his death taxpayer b as surviving_spouse and sole beneficiary has requested a waiver of the 60-day rollover requirement to rollover the proceeds from ira x into an ira account set up and maintained in her name as spousal beneficiary documentation has been submitted that reveals that taxpayer a intended to roll over amount c within days of date the date of distribution amount c has not been used for any other purpose based on the facts and representations you request a ruling that the internal_revenue_service waive the 60-day rollover requirement with respect to the distribution of amount c from ira x sec_408 of the code provides that except as otherwise provided in sec_408 any amount_paid or distributed out of an ira shall be included in gross_income by the payee or distributee as the case may be in the manner provided under sec_72 of the code sec_408 of the code defines and provides the rules applicable to ira_rollovers sec_408 of the code provides that sec_408 of the code does not apply to any amount_paid or distributed out of an ira to the individual for whose benefit the ira is maintained if i the entire amount received including money and any other_property is paid into an ira for the benefit of such individual not later than the day after the day on which the individual receives the payment or distribution or lkrxkrxxhhk i ii the entire amount received including money and any other_property is paid into an eligible_retirement_plan other than an ira for the benefit of such individual not later than the day after the date on which the payment or distribution is received except that the maximum amount which may be paid into such plan may not exceed the portion of the amount received which is includible in gross_income determined without regard to sec_408 sec_408 of the code provides that sec_408 does not apply to any amount described in sec_408 received by an individual from an ira if at any time during the 1-year period ending on the day of such receipt such individual received any other amount described in sec_408 from an ira which was not includible in gross_income because of the application of sec_408 sec_408 of the code provides that the rollover provisions of sec_408 do not apply to any amount required to be distributed under sec_408 sec_408i of the code provides in summary that the rollover rules of code sec_408 do not apply to inherited iras sec_408 of the code provides that the term inherited ira means an ira obtained by an individual other than the ira owner's spouse as a result of the death of the ira owner thus in short under circumstances that conform with the requirements of code sec_408 a surviving_spouse who acquires a decedent's ira after and as a result of the death of an ira owner will be able to roll over the decedent's ira into an ira set up and maintained in the name of the surviving_spouse sec_408 of the code provides that the secretary may waive the day requirement under sec_408 and sec_408 of the code where the failure to waive such requirement would be against equity or good conscience including casualty disaster or other events beyond the reasonable control of the individual subject_to such requirement only distributions that occurred after date are eligible for the waiver under sec_408 of the code revproc_2003_16 2003_4_irb_359 date provides that in determining whether to grant a waiver of the 60-day rollover requirement pursuant to sec_408 of the code the service will consider all relevant facts and circumstances including errors committed by a financial_institution inability to complete a rollover due to death disability hospitalization incarceration restrictions imposed by a foreign_country or postal error the use of the amount distributed for example in the case of payment by check whether the check was cashed and the time elapsed since the distribution occurred the preamble to the final income_tax regulations under sec_401 of the code provides in relevant part that a surviving_spouse may elect to treat an ira of xxxxkxkxkkxaxaxkkk his her deceased spouse as his her own if the surviving_spouse is the sole beneficiary of the ira with an unlimited right to withdraw from the ira a surviving_spouse may not elect to treat an ira as his her own if a_trust is the beneficiary of the ira however a surviving_spouse maybe eligible to roll over a distribution from an ira of a decedent if the spouse actually receives the distribution regardless of whether the spouse is the sole beneficiary of the ira see preamble pincite federal_register date the information presented and the documentation you submitted is consistent with your assertion that the failure to accomplish a timely rollover was due to the death of taxpayer a therefore pursuant to sec_408 of the code the service hereby waives the 60-day rollover requirement with respect to the distribution of amount c from ira x taxpayer b is granted a period of days from the issuance of this ruling letter to contribute amount c into a rollover ira provided all other requirements of sec_408 of the code except the 60-day requirement are met with respect to such contribution amount c will be considered a rollover_contribution within the meaning of sec_408 of the code the service notes that the rollover ira into which amount c will be contributed will not have a designated_beneficiary as that term is defined in code sec_401 thus the code sec_401 distribution period with respect to the rollover ira will be that applicable to an ira owner who had reached his required_beginning_date and died without designating a beneficiary of his ira herein under the provisions of any other section of either the code or regulations which may be applicable thereto this letter is directed only to the taxpayer who requested it sec_61 k no opinion is expressed as to the tax treatment of the transaction described of the code provides that it may not be used or cited as precedent xxxxxxxkxxkkkx n c if you wish to inquire about this ruling please contact xxxxxxxxxkkxx id xx- xxxxxx at xxx xxx-xxxx please address all correspondence to se t ep ra t2 sincerely - yy q of vener lh leh a donzel employee_plans technical group littlejohn manager f enclosures deleted copy of ruling letter notice of intention to disclose
